DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 02/22/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections and rejections under 35 U.S.C. 112 are hereby withdrawn due to the claim amendments.
Applicant’s claim amendments, along with examiner’s claim amendments, have obviated the previous claim rejections of record, thus, placing the present application in condition for allowance. The allowance of claims 1, 4, 5, and 8-13 are addressed in the Office Action below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida (Reg. No. 60,453) on 03/03/2021. See attached Interview Summary for details.
The application has been amended as follows: 



Claims 1 and 4:
“…wherein when the servo press machine is not in [[a]] the press load period, the lubricant supply supplies the pressurized lubricant between the eccentric shaft-side sliding surface and the connecting rod-side sliding surface from the oil supply port…”

Claims 5 and 8:
“…wherein when the servo press machine is not in [[a]] the press load period, the lubricant supply supplies the pressurized lubricant between the connecting rod tip section-side sliding surface and the connecting section-side sliding surface from the oil supply port…”

Allowable Subject Matter
Claims 1, 4, 5, and 8-13 are allowed.
Applicant’s after-final amendments filed on 02/22/2021, along with the examiner’s amendments, have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1, 4, 5, and 8 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claims 1 and 5:
“the oil supply groove being formed on the… sliding surface so as to extend over the entire eccentric shaft-side sliding surface or the entire… sliding surface, and wherein the oil supply port opens in a region where the oil supply groove is not formed.”
The following closest prior arts fall short for the following reasons:
Isao does not disclose an oil supply groove.
Tanaka et al. (US 20160131185 A1) and Akihito et al. (JP 2016130534 A) both teach a supply groove running down the center of the sliding surface (Tanaka et al: figure 2, element 2a; Akihito et al: 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference.

Claims 4 and 8:
“wherein a maximum pressure of the lubricant in the oil supply port during the press load period exceeds a force causing the eccentric shaft- side sliding surface and the connecting rod-side sliding surface to come into close contact with each other when the servo press machine is not in the press load period.”
The following closest prior arts fall short for the following reasons:
Isao does not disclose a maximum pressure exceeding a force of a non-press load.
Mikel et al. (US 20120192615 A1) teaches a lubricant supply that maintains a constant maximum pressure to prevent contact between sliding bearings and corresponding surfaces (paragraph 0028). However, modifying the lubricant supply of Isao to provide the pressure of Mikel et al. would inhibit the closure of the supply port, thus increasing lubricant pressure.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725